DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-23 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/05/2018 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Amendment
In the amendment dated 11/29/2021, the following has occurred: Claims 1, 7-8, and 13 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 

For example, see Hoffecker at FIG. 1 and FIG. 2, where the asserted L-Shaped chamber has a general rectangular configuration. See Wenum at FIG. 1, where the device has a single chamber. See Vermooten at FIG. 1, where the device has a single chamber. See Conrad at FIG. 1, where the device has a single chamber.” – The examiner respectfully disagrees as when Hoffecker is modified by the tapered configuration of Wenum, its L-shaped chamber will have a tapered configuration at the second end. It was indicated in the interview conducted on 11/29/2021 that further detailing the structure of the tapering shape of the holder would distinguish over the combination, however the current amendment does not do enough. The claims would be distinguished over the current combination if applicant added language that further details the two tapered portions (see paragraph [0042]-[0044] of the specification) that the planar member and concave member comprise, specifically stating that there are two tapered portions, their positions relative to the first and second ends, and that a slope of the taper of the first tapered portion is less than the second. It should be noted that this change could be taught by another modifying reference, so incorporating additional language that was suggested during that interview is also recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the generally planar member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffecker (US Patent No. 7,360,650) in view of Conrad (US Patent No. 5,645,167) and Wenum (US Patent No. 5,924,567).
Regarding Claim 1, Hoffecker discloses a medical device holder comprising: a first generally planar member (Hoffecker: Fig. 1; 106) having a first peripheral edge, the first generally planar member having a first coupling member (Hoffecker: Col. 2, Ln. 30-33) disposed on the first peripheral edge; the first generally planar member having a first end a second end; and a housing (Hoffecker: Fig. 1; 108, 111A, 111B) having a concave member (Hoffecker: Fig. 1; 108) defining a second peripheral edge, the second peripheral edge having a second coupling member (Hoffecker: Col. 2, Ln. 30-33) configured to interface with the first (Hoffecker: Annotated Fig. 1; L) and a second chamber (Hoffecker: Fig. 1; 111) separate from the first L-shaped chamber and also a first opening (Hoffecker: Fig. 1; 110) that is in communication with the first L-shaped chamber and a second opening (Hoffecker: Annotated Fig. 1; O) that is in communication with the second chamber.
Hoffecker fails to explicitly disclose a first generally planar member having a plurality of first coupling members disposed along the first peripheral edge; a concave member defining a second peripheral edge, the second peripheral edge having a plurality of second coupling members configured to interface with the first coupling members. However, Conrad teaches a first generally planar member (Conrad: Fig. 1-2; 12) having a plurality of first coupling members (Conrad: Fig. 1, 3-5; 42) disposed along the first peripheral edge; a concave member (Conrad: Fig. 1-2; 14) defining a second peripheral edge, the second peripheral edge having a plurality of second coupling members (Conrad: Fig. 1-3, 5-6; 44) configured to interface with the first coupling members.
Hoffecker and Conrad are analogous because they are from the same field of endeavor or a similar problem solving area e.g. protective holders and protecting devices from external contamination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder in Hoffecker with the coupling members, with a reasonable expectation of success, in order to provide an alternate fastener type that helps securely maintain the holder in a closed position, can be secured even when the members aren’t perfectly aligned, but can be easily released when desired by a user, thereby improving the strength of the connection as well as the ease of use (Conrad: Col. 2, Ln. 58-64; Col. 3, Ln. 24-29, 48-52; Hoffecker: Col. 2, Ln. 33-37).
Furthermore, Hoffecker fails to disclose a first generally planar member having a first end with a first width and a second end having a second width less than the first end, wherein (Wenum: Fig. 1-11; 4) having a first end with a first width and a second end having a second width less than the first end, wherein the width of the first generally planar member tapers from the first end having the first width towards the second end having the second width (Wenum: Fig. 2); and a concave member (Wenum: Fig. 1-11; 3) having a chamber having a tapered configuration at a second end.
Hoffecker and Wenum are analogous because they are from the same field of endeavor or a similar problem solving area e.g. protective holders and protecting devices from external contamination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planar and concave members in Hoffecker with the tapered shape from Wenum, with a reasonable expectation of success, in order to provide a holder with an alternate tapered shape that is configured to optimally accommodate a wide variety of devices in a fairly snug manner that also provides a compact design (Wenum: Col. 2, Ln. 30-33, 55-58; Col. 3, Ln. 1-6; Hoffecker: Col. 2, Ln. 38-44).
Regarding Claim 2, Hoffecker, as modified, teaches the medical device holder of claim 1 wherein the first generally planar member (Hoffecker: Fig. 1; 106) defines a coupling mechanism (Hoffecker: Annotated Fig. 1; C) for securing the medical device holder to an external surface.
Regarding Claim 3, Hoffecker, as modified, teaches the medical device holder of claim 1 further comprising an L-shaped flange (Hoffecker: Fig. 1; 111A, 111B) disposed on the concave member (Hoffecker: Fig. 1; 108).
Regarding Claim 4, Hoffecker, as modified, teaches the medical device holder of claim 1 further comprising an L-shaped flange (Hoffecker: Annotated Fig. 1; F) disposed on the first generally planar member (Hoffecker: Fig. 1; 106).
Claim 5, Hoffecker, as modified, teaches the medical device holder of claim 1 wherein the first coupling member (Conrad: Fig. 1, 3-5; 42) comprises a defined slot.
Regarding Claim 6, Hoffecker, as modified, teaches the medical device holder of claim 1 wherein the second coupling member (Conrad: Fig. 1-3, 5-6; 44) is a deformable flange.

    PNG
    media_image1.png
    668
    1028
    media_image1.png
    Greyscale

I: Hoffecker; Annotated Fig. 1

Regarding Claim 7, Hoffecker discloses a medical device holder comprising: a first generally planar member (Hoffecker: Fig. 1; 106) having a first end and a second end, having a first peripheral edge, and having a first coupling member (Hoffecker: Col. 2, Ln. 30-33) disposed on the first peripheral edge; and a housing (Hoffecker: Fig. 1; 108, 111A, 111B) having a concave member (Hoffecker: Fig. 1; 108) defining a second peripheral edge configured to mate with the first peripheral edge, the second peripheral edge having a second coupling member (Hoffecker: Col. 2, Ln. 30-33) configured to interface with the first coupling member, the concave member having an L-shaped member (Hoffecker: Fig. 1; 111A, 111B) and when the second coupling member and the first coupling member interface the L-shaped member defines a first L-shaped chamber (Hoffecker: Annotated Fig. 1; L) between the L-shaped member and the concave member and a second chamber separate (Hoffecker: Fig. 1; 111) from the first L-shaped chamber and when the second coupling member and the first coupling member interface the concave member also defines a first opening (Hoffecker: Fig. 1; 110) that is in communication with the first L-shaped chamber and a second opening (Hoffecker: Annotated Fig. 1; O) that is in communication with the second chamber.
Hoffecker fails to explicitly disclose a first generally planar member having a plurality of first coupling members disposed along the first peripheral edge; a concave member defining a second peripheral edge, the second peripheral edge having a plurality of second coupling members configured to interface with the first coupling members. However, Conrad teaches a first generally planar member (Conrad: Fig. 1-2; 12) having a plurality of first coupling members (Conrad: Fig. 1, 3-5; 42) disposed along the first peripheral edge; a concave member (Conrad: Fig. 1-2; 14) defining a second peripheral edge, the second peripheral edge having a plurality of second coupling members (Conrad: Fig. 1-3, 5-6; 44) configured to interface with the first coupling members. [Note: See the rejection of claim 1 for motivation.]
Furthermore, Hoffecker fails to disclose a first generally planar member having a first end with a first width and a second end having a second width less than the first end, wherein the width of the first generally planar member tapers from the first end having the first width towards the second end having the second width; and an L-shaped chamber having a tapered configuration at a second end. However, Wenum teaches a first generally planar member (Wenum: Fig. 1-11; 4) having a first end with a first width and a second end having a second width less than the first end, wherein the width of the first generally planar member tapers from the first end having the first width towards the second end having the second width (Wenum: Fig. 2); and a concave member (Wenum: Fig. 1-11; 3) having a chamber having a tapered configuration at a second end. [Note: See the rejection of claim 1 for motivation.]
Claim 8, Hoffecker, as modified, teaches the medical device holder of claim 7 wherein the first coupling members (Conrad: Fig. 1, 3-5; 42) comprise a plurality of slots defined in the generally planar member (Hoffecker: Fig. 1; 106).
Regarding Claim 9, Hoffecker, as modified, teaches the medical device holder of claim 7 wherein the second coupling members (Conrad: Fig. 1-3, 5-6; 44) comprise a plurality of deformable flanges.
Regarding Claim 10, Hoffecker, as modified, teaches the medical device holder of claim 7 wherein the housing (Hoffecker: Fig. 1; 108, 111A, 111B) and the first generally planar member (Hoffecker: Fig. 1; 106) are joined by a living hinge.
Regarding Claim 11, Hoffecker, as modified, teaches the medical device holder of claim 7 wherein the housing (Hoffecker: Fig. 1; 108, 111A, 111B) and the first generally planar member (Hoffecker: Fig. 1; 106) are monolithic in nature.
Hoffecker fails to disclose a housing made by injection molding, However, the MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The medical device holder is taught by Hoffecker in view of Conrad and Wenum. The process by which the holder is made is not a patentable distinction.
Regarding Claim 12, Hoffecker, as modified, teaches the medical device holder of claim 7 wherein the L-shaped member (Hoffecker: Fig. 1; 111A, 111B) is disposed between the first generally planar member (Hoffecker: Fig. 1; 106) and the concave member (Hoffecker: Fig. 1; 108).

Regarding Claim 13, Hoffecker discloses a medical device holder comprising: a housing (Hoffecker: Fig. 1; 108, 111A, 111B) having a concave member (Hoffecker: Fig. 1; 108) defining an edge having a housing coupling member (Hoffecker: Col. 2, Ln. 30-33), the (Hoffecker: Fig. 1; 111A, 111B) which defines a first L-shaped chamber between the first L-shaped member and the concave member and a second chamber (Hoffecker: Fig. 1; 111) separate from the first L-shaped chamber; and a generally planar member (Hoffecker: Fig. 1; 106) having a first end and a second end, having a planar member peripheral edge, and having a planar member coupling mechanism (Hoffecker: Col. 2, Ln. 30-33) disposed on the planar member peripheral edge, the planar member coupling mechanism configured to couple to the housing coupling member, and when the planar member coupling mechanism is coupled to the housing coupling member the concave member defines a first opening (Hoffecker: Fig. 1; 110) that is in communication with the L-shaped chamber and a second opening (Hoffecker: Annotated Fig. 1; O) that5PAK/IsprrApplication No.: 15/750,276Docket No.: 16844-000002-US-NPB is in communication with the second chamber.
Hoffecker fails to explicitly disclose a first generally planar member having a plurality of planar member coupling mechanisms disposed along the planar member peripheral edge; a concave member defining an edge, the edge having a plurality of housing coupling members configured to interface with the planar member coupling mechanisms. However, Conrad teaches a generally planar member (Conrad: Fig. 1-2; 12) having a plurality of planar member coupling mechanisms (Conrad: Fig. 1, 3-5; 42) disposed along the first peripheral edge; a concave member (Conrad: Fig. 1-2; 14) defining an edge, the edge having a plurality of housing coupling members (Conrad: Fig. 1-3, 5-6; 44) configured to interface with the planar member coupling mechanisms. [Note: See the rejection of claim 1 for motivation.]
Furthermore, Hoffecker fails to disclose a first generally planar member having a first end with a first width and a second end having a second width less than the first end, wherein the width of the first generally planar member tapers from the first end having the first width towards the second end having the second width; and an L-shaped chamber having a tapered configuration at a second end. However, Wenum teaches a first generally planar member (Wenum: Fig. 1-11; 4) having a first end with a first width and a second end having a second (Wenum: Fig. 2); and a concave member (Wenum: Fig. 1-11; 3) having a chamber having a tapered configuration at a second end. [Note: See the rejection of claim 1 for motivation.]
	Regarding Claim 14, Hoffecker, as modified, teaches the medical device holder of claim 13 wherein the generally planar member (Hoffecker: Fig. 1; 106) defines a coupling slot (Hoffecker: Annotated Fig. 1; C).
Regarding Claim 15, Hoffecker, as modified, teaches the medical device holder of claim 13 wherein the housing is coupled to the generally planar member (Hoffecker: Fig. 1; 106) with a living hinge (Hoffecker: Fig. 1; 109).
Regarding Claim 16, Hoffecker, as modified, teaches the medical device holder of claim 13, but fails to explicitly disclose a housing being made by injection molding.
Hoffecker fails to disclose a housing made by injection molding, However, the MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The housing is taught by Hoffecker in view of Conrad and Wenum. The process by which the housing is made is not a patentable distinction.
Regarding Claim 17, Hoffecker, as modified, teaches the medical device holder of claim 13 wherein the generally planar member (Hoffecker: Fig. 1; 106) comprises a mounting channel component (Hoffecker: Annotated Fig. 1; M). [Note: The planar member of Hoffecker has a rectangular channel formed by its peripheral flange.]
Regarding Claim 18, Hoffecker, as modified, teaches the medical device holder of claim 13 wherein the generally planar member (Hoffecker: Fig. 1; 106) comprises a flange that forms the planar member coupling mechanisms (Conrad: Fig. 1, 3-5; 42).
Claim 19, Hoffecker, as modified, teaches the medical device holder of claim 17 wherein the mounting channel (Hoffecker: Annotated Fig. 1; M) has a channel configuration that is rectangular in nature.
	Regarding Claim 20, Hoffecker, as modified, teaches the medical device holder of claim 13 wherein the planar member coupling mechanism comprises a channel (Hoffecker: Annotated Fig. 1; M) that defines a plurality of slots (Conrad: Fig. 1, 3-5; 42).
Regarding Claim 23, Hoffecker, as modified, teaches the medical device holder of claim 1 wherein the medical device holder further includes one or more scraping surfaces (Hoffecker: Annotated Fig. 1; S) molded or glued onto one or more interior surfaces of the first generally planar member (Hoffecker: Fig. 1; 106).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffecker (US Patent No. 7,360,650) in view of Conrad (US Patent No. 5,645,167) and Wenum (US Patent No. 5,924,567) as applied to claim 1 above, and further in view of Vermooten et al. (US Patent No. 5,960,801).
Regarding Claim 21, Hoffecker, as modified, teaches the medical device holder of claim 1 but fails to disclose the first generally planar member and the housing each comprise one or more polymers, each polymer of the one or more polymers having a melting point greater than about 212 degrees F.  
However, Vermooten teaches a housing comprising one or more polymers, each polymer of the one or more polymers having a melting point greater than about 212 degrees F (Vermooten: Col. 2, Ln. 9-14; Col. 3, Ln. 1-4).  
Hoffecker and Vermooten are analogous because they are from the same field of endeavor or a similar problem solving area e.g. protective holders and protecting devices from external contamination. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder in Hoffecker with the material (Vermooten: Col. 2, Ln. 9-20; Col. 3, Ln. 1-4).
Regarding Claim 22, Hoffecker, as modified, teaches the medical device holder of claim 21 wherein the one or more polymers include at least one of Nylon and polypropylene (Shlisky: Col. 2, Ln. 27-35).  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631